UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6148


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAKEEM RASHED WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:08-cr-00363-FL-2; 5:12-cv-00449-FL)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hakeem Rashed White, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hakeem     Rashed   White   appeals    the   district    court’s    order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                 We have

reviewed the record and find no reversible error.               Accordingly,

we deny White’s motion for appointment of counsel and affirm for

the reasons stated by the district court.                 United States v.

White, Nos. 5:08-cr-00363-FL-2; 5:12-cv-00449-FL (E.D.N.C. Jan.

21, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      2